PER CURIAM:
This claim when filed sought an award of $9,073.04. At the hearing a stipulation was filed setting forth the fact that the amount claimed was only $4,325.90. This reduction came about as a result of a decision of the West Virginia Public Service Commission which reduced claimant’s rate increase which had been in effect under bond, the decision having been rendered during the interim between the filing of the claim and the date of the hearing.
After this claim was submitted for decision, counsel for the claimant directed a letter to this Court advising that the true *199amount claimed should be further reduced to $156.72. We treat the letter as an amendment to the pleadings and thus treat the claim as being for the latter amount.
The claim is for gas furnished the West Virginia Penitentiary during fiscal year 1975-76, and it further appears that there were insufficient funds on hand at the close of the fiscal year from which this claim could have been paid. Again we must apply the law as set forth in the claims of Airkem Sales and Service, et al v. Department of Mental Health, 8 Ct. Cl. 180 (1971) to which reference is hereby made.
Claim disallowed.